--------------------------------------------------------------------------------

EXHIBIT 10.19
 
Business Purpose
PROMISSORY NOTE -TERM LOAN
 
$4,228,473

 
Southfield, Michigan
Dated: January 1, 2012




 

  TERMS     Principal Sum: $4,228,473     Effective Interest Rate: Five and
one-half percent (5.5%) per annum     Commencement Date: January 1, 2012    
Maturity Date: April 30, 2016

 
FOR VALUE RECEIVED and as provided in this Promissory Note ("Note"), RENAISSANCE
ALLIANCE SERVICES, LLC, a Massachusetts limited liability company ("Debtor"),
promise(s) to pay to the order of MEADOWBROOK INSURANCE GROUP, INC., a Michigan
corporation (or any holder of this Note, which collectively are referred to as
"Lender") at its offices located at 26255 American Drive, Southfield, Michigan
48034 or such other place as Lender may designate in writing, the Principal Sum
together with interest as provided in this Note.
 
The unpaid indebtedness under this Note shall be repayable to Lender in lawful
money of the United States of America, and all principal indebtedness shall bear
interest on the basis of a year of 360 days for the actual number of days
elapsed at a rate of interest equal to the Effective Interest Rate and at the
Effective Interest Rate plus three (3%) percent per annum ("Default Rate") after
an Event of Default (as defined in that certain loan and security agreement
dated January 1, 2012 between Debtor and Lender [the "Loan Agreement"]).
Interest shall accrue from the Commencement Date.
 
On each of January 31, 2012 and February 29, 2012, interest only payments of
$19,380.83 shall be paid by Debtor to Lender. On March 31, 2012, an interest
only payment for the period from March 1 - 31, 2012 on the unpaid principal
balance shall be made. Beginning on April 30, 2012 and on the last day of each
calendar month thereafter until the Maturity Date, equal consecutive
installments of principal and interest in the amount of $88,615.50 shall be paid
by Debtor to Lender.
 
ALL OUTSTANDING PRINCIPAL, LATE PAYMENT CHARGES AND ACCRUED AND UNPAID INTEREST
SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.
 
This Note may be prepaid, in full or in part, at any time. In addition, the
Debtor agrees to repay this Note with proceeds from the issuance of Convertible
Notes in the manner set forth in Section 8, Use of Proceeds, of the Convertible
Note Purchase Agreement (as defined in the Loan Agreement).
 
Except as otherwise provided in the Loan Agreement, all payments made under this
Note shall be applied in the following order: First to late payment charges,
then to interest, then to advances and last to principal. The Debtor
acknowledges the payments required under this Note might not fully amortize the
indebtedness evidenced by the Note and the final payment due at the Due Date
accordingly might be a balloon payment comprising all the outstanding principal,
late payment charges, advances and interest then due.
 
 
 

--------------------------------------------------------------------------------

 
 
The Lender will credit any payment made by mail or night depository only upon
the day of actual receipt by Lender, whether or not Lender has authorized
payment by mail. Debtor expressly assumes all risks of loss or liability
resulting from non-delivery or delay in delivery of any payment transmitted by
mail, and no course of conduct or dealing shall affect Debtor's assumption of
these risks.
 
If any payment due under this Note shall become overdue for a period in excess
of five (5) days, the Debtor shall pay to the Lender a "late payment charge"
equal to four (4%) percent of the delinquent payment to defray the expense
incidental to handling such delinquent payment and not as a penalty. Acceptance
of payment of a late payment charge shall not waive any default under this Note.
 
Upon the occurrence of an Event of Default, this Note and all other obligations
and indebtedness of the Debtor to the Lender, whether absolute or contingent,
direct, present or future, and however evidenced, shall become and shall be
immediately due and payable.
 
If: (a) this Note or any loan document is referred to an attorney after demand
for collection or enforcement or is collected or enforced through any legal
proceeding; (b) an attorney is retained to represent the Lender in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Note or any loan document;
(c) an attorney is retained to protect or enforce any mortgage or lien securing
this Note; or (d) an attorney is retained to represent the Lender in any action
arising out of any claim by Debtor or any other person against the Lender which
would not have been asserted were it not for Lender's relationship with the
Debtor, then the Debtor shall pay to the Lender all costs, expenses and actual
attorney fees incurred by the Lender in addition to all other amounts due under
this Note.
 
Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only. No forbearance by Lender in
enforcing any of its rights under this Note, nor any renewal, extension, or
modification of any payment to be made under this Note, nor any acceptance by
Lender of any payment in an amount less than the amount then due under this Note
shall constitute a waiver of any of the terms of this Note or of any of Lender's
rights under this Note. The Lender shall not by any act of omission or
commission be deemed to waive any of its rights or remedies under this Note
unless such waiver is in writing and signed and delivered by an authorized
officer of the Lender and then only to the extent specifically set forth in the
writing. No waiver shall operate as a waiver of the same right or remedy on a
future occasion.
 
The rights, remedies, and benefits provided to the Lender in this Note and in
documents given to secure the payment of this Note shall be cumulative, and
shall not be exclusive of any other rights, remedies or benefits allowed by law
or equity, and may be exercised either successively or concurrently.
 
It is the intention of Debtor and Lender to conform strictly to state and
federal usury laws applicable to this loan transaction in permitting the highest
rate of interest. Accordingly, the aggregate of all interest as determined under
applicable law, chargeable or receivable under this Note or otherwise in
connection with this loan transaction shall under no circumstances exceed the
maximum amount of interest permitted by law. If any excess of interest in such
respect is provided for, or shall be adjudicated to be so provided for in this
Note, or in any of the documents securing payment of this Note or otherwise
relating to this loan transaction then in such event (a) the provisions of this
paragraph shall govern and control, (b) neither the Debtor nor the Debtor's
successors and assigns or any other party liable for the payment of this Note
shall be obligated to pay the amount of such interest to the extent that it is
in excess of the maximum permitted by law and (c) the Effective Interest Rate
shall be automatically subject to reduction to the maximum lawful contract rate
allowed under such laws, as now or subsequently construed by courts of
appropriate jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
The term "Lender" includes any holder of this Note. If more than one party
signs, guarantees or acts as a surety for this Note, then the term "Debtor"
shall mean all of them and any one of them and their obligations under this Note
shall be joint and several.
 
The Debtor waives valuation and appraisement, demand, notice of protest or
protest, presentment for payment, notice of nonpayment, dishonor and notice of
dishonor and all other notices in connection with the exercise or enforcement of
the Lender's rights or remedies, or any defense by reason of extension of time,
renewals or other indulgences granted by Lender with respect to the Debtor or
any of the collateral securing this Note. Debtor consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
the Lender with respect to the payment or other provisions of this Note and
consents to the release of any collateral given to secure the payment of this
Note or of any part thereof, with or without substitution. Debtor agrees that
additional makers, accommodation parties, or guarantors may become parties to
this Note without notice to Debtor or affecting Debtor's liability under this
Note. The liability to Lender of each person or entity signing this Note shall
be absolute and unconditional, without regard to the liability of any other
person or entity.
 
The invalidity of any of the provisions in this Note shall not affect any
remaining provisions which can be given effect without the invalid provision. To
this end, the provisions of this Note are declared to be severable.
 
This Note is secured by the Unlimited Personal Guaranty of J. Bruce Cochrane and
Janet H. Cochrane, his wife, that certain Security Agreement delivered by Debtor
to Lender, and the Unlimited Guaranty of each of Cochrane & Porter Insurance
Agency, Inc., and RIG, LLC, all of which documents are dated January 1, 2012.
 
Reference is also made to the security documents for additional terms relating
to the transaction giving rise to this Note, the security given for this Note,
and additional terms, agreements, representations and conditions of the loan
evidenced by this Note. If there is any express conflict between the terms and
provisions of this Note and those contained in any security document, the terms
and provisions of this Note shall govern and control.
 
[SPACE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
This Note has been delivered for value in Michigan, and shall be deemed executed
in the State of Michigan. The liability of the Debtor shall be governed by,
construed and enforced according to the laws of the State of Michigan.
 

 
"DEBTOR"
         
Renaissance Alliance Services, LLC,
a Massachusetts limited liability company
           
By:
J. Bruce Cochrane
     
J. Bruce Cochrane
    Its:
President
           
Federal Tax I.D. No.: 043456048
 

 
[SIGNATURE PAGE TO TERM NOTE]
 
 

--------------------------------------------------------------------------------